                                                                     Case 2:21-cv-01193-JAD-EJY Document 24 Filed 07/26/21 Page 1 of 2




                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            6    Email: scott.lachman@akerman.com

                                                            7    Attorneys for Nationstar Mortgage LLC

                                                            8                                       UNITED STATES DISTRICT COURT

                                                            9                                              DISTRICT OF NEVADA
                                                            10   7321 WANDERING                   STREET   TRUST,     a    Case No.: 2:21-cv-01193-JAD-EJY
                                                                 Nevada trust,
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                     Plaintiff,
                                                            12                                                             STIPULATION AND ORDER FOR AN
                      LAS VEGAS, NEVADA 89134




                                                                              v.                                           EXTENSION    OF    DEFENDANT
AKERMAN LLP




                                                            13                                                             NATIONSTAR MORTGAGE LLC'S
                                                                 NATIONSTAR MORTGAGE LLC, a Delaware                       DEADLINE TO FILE A RESPONSIVE
                                                            14   limited liability company registered with the             PLEADING TO PLAINTIFF 7321
                                                                 Nevada Secretary of State; FIRST AMERICAN                 WANDERING    STREET   TRUST'S
                                                            15   TRUSTEE SERVICING SOLUTIONS, LLC, a                       COMPLAINT
                                                                 Texas limited liability company registered with
                                                            16   the Nevada Secretary of State; DOES I through
                                                                 X, and ROE BUSINESS ENTITIES I through X,
                                                            17   inclusive,
                                                            18                       Defendants.

                                                            19
                                                            20                Nationstar Mortgage LLC and 7321 Wandering Street Trust stipulate to extend Nationstar's

                                                            21   deadline to file a responsive pleading to the Trust's complaint by thirty (30) days, up to and until

                                                            22   Wednesday, August 25, 2021. The parties have a good faith belief the current deadline is Monday,

                                                            23   July 26, 2021. See ECF No. 18; NRS 18.130.

                                                            24                Good cause exists to extend this deadline. The parties continue to discuss a settlement and

                                                            25   would like an opportunity to potentially reach settlement prior to the upcoming deadline.              In

                                                            26   addition, the Trust filed a motion to remand so it is unclear if this action will remain in federal court.

                                                            27   ECF No. 21.

                                                            28   …

                                                                                                                     1
                                                                 59053225;1
                                                                     Case 2:21-cv-01193-JAD-EJY Document 24 Filed 07/26/21 Page 2 of 2




                                                            1                 This is the first request to extend this deadline. This stipulation is brought in good faith and

                                                            2    not for purposes of delay.

                                                            3    DATED: July 26, 2021.                                     DATED: July 26, 2021.
                                                            4    AKERMAN LLP                                               HONG & HONG LAW OFFICE
                                                            5    /s/ Scott R. Lachman                                      /s/ Joseph Y. Hong
                                                                 MELANIE D. MORGAN, ESQ.                                   JOSEPH Y. HONG, ESQ.
                                                            6    Nevada Bar No. 8215                                       Nevada Bar No. 5995
                                                                 SCOTT R. LACHMAN, ESQ.                                    1980 Festival Plaza Drive, Suite 650
                                                            7    Nevada Bar No. 12016                                      Las Vegas, Nevada 89135
                                                            8    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134                                   Attorney for 7321 Wandering Street Trust
                                                            9
                                                                 Attorneys for Nationstar Mortgage LLC
                                                            10

                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                                                     ORDER
                                                            12
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13                IT IS SO ORDERED.

                                                            14

                                                            15
                                                                                                                    UNITED STATES MAGISTRATE JUDGE
                                                            16

                                                            17                                                      Dated: July 26, 2021

                                                            18

                                                            19
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                       2
                                                                 59053225;1
